Citation Nr: 0822874	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active military duty from March 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  The veteran subsequently relocated to 
another state, and the claims folder was transferred to the 
RO in San Diego, California.

In February 2008, the veteran and his daughter testified 
before the undersigned Veterans Law Judge sitting at the RO 
in San Diego.  A transcript of the hearing is associated with 
the claims folder and has been reviewed.  During a pre-
hearing conference, the veteran indicated that additional 
records from the VA Medical Center in San Diego would be 
added to the claims folder.  Those records were added to the 
claims folder, and the veteran also submitted additional 
evidence.  The veteran submitted a waiver of initial RO 
consideration.  


FINDINGS OF FACT

1.  The veteran did not have an acquired psychiatric 
disability in service, the current psychiatric disability is 
not related to service, and a psychosis was not manifested 
within the first post-service year.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.


CONCLUSION OF LAW

An acquired psychiatric disability, including depression and 
PTSD, was not incurred or aggravated in service, and a 
psychosis did not manifest itself to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the RO initially provided the veteran with VCAA 
notice in a December 2002 letter, prior to the initial AOJ 
decision in this matter.  The RO then sent additional VCAA 
notice in January 2005.  Collectively, these letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed disability.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
veteran's service medical records, a hearing transcript, 
records from the VA Medical Centers and Outpatient Clinics in 
San Diego, Long Beach, Puget Sound, La Jolla, and West Vista; 
records from the San Marcos Vet Center; and private evidence, 
to include from North County Lifeline.  Furthermore, the 
veteran was given the opportunity to provide testimony at a 
personal hearing.

Although the veteran identified records from Norwalk State 
Hospital and L.A. Community Medical Center, such records were 
not located.  According to a statement received in March 
2005, the Mental Health department at Metropolitan State 
Hospital indicated that it was unable to comply with the 
records request because it had no information showing that 
the veteran was ever admitted to any of its hospitals.  
Moreover, the veteran identified medical treatment at the 
L.A. Community Healthcare Network, however, that medical 
facility was unable to identify the veteran in its database, 
and therefore had no record that the veteran was ever treated 
there.  Based on the foregoing, the Board finds that 
additional efforts to secure the records from Norwalk State 
Hospital, L.A. Community Medical Center, and L.A. Community 
Healthcare Network, would be futile.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 days or 
more. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).



a.  Service Connection Claim for a Psychiatric Disability, 
other than PTSD

On review, the Board finds that service connection for a 
psychiatric disability, other than PTSD, is not warranted.  
In this regard, while VA medical evidence confirms that the 
veteran has a current psychiatric disability, variously 
diagnosed as major depressive disorder; mood disorder, not 
otherwise specified; delirium with psychotic features; 
anxiety; narcolepsy, alcohol dependence, and cocaine 
dependence, there is no objective evidence of a psychiatric 
disability in service.  

Service medical records, to include a November 1971 
separation examination report, are negative for complaints 
of, treatment for, or findings of a psychiatric disability.  

There is also no evidence of a psychosis within the first 
post-service year.  

The veteran asserts that he was first diagnosed with 
depression in 1972 at the VA Medical Center in Long Beach.  
Despite such contention, review of the 1972 Long Beach 
records only show treatment for a back disability; those 
records do not contain a diagnosis of depression, or any 
other psychiatric disability.  

The first objective evidence of psychiatric problems was a 
May 2001 VA treatment record which reflected complaints of 
nightmares, agitation; bad temper, and insomnia; he also 
specifically denied a history of psychiatric disability, to 
include depression.  In March 2003, the veteran presented to 
the VA for a psycho-social assessment, and at that time, the 
veteran indicated that he was "dealing with PTSD." He 
reportedly attempted to file a service connection claim in 
the early 1980's, but "got fed up with the system."  In 
June 2003, the veteran was referred for a VA psychiatric 
evaluation by his primary care physician, and a July 2003 VA 
progress note shows a diagnosis of depression.   
Significantly, this diagnosis of depression was rendered 
approximately thirty-two years after the veteran's discharge 
from service. 

There is also no evidence of a nexus between the veteran's 
current psychiatric disability and service.  The record does 
not contain an opinion favorable to the veteran's claim.  

In sum, while the veteran currently has a psychiatric 
disability, other than PTSD, it has not been linked to an in- 
service event.  Thus, the claim must be denied.  


b.  Service Connection Claim for PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The post-service clinical evidence, in pertinent part, show 
that the veteran has symptoms of PTSD, or has been diagnosed 
with "rule out PTSD." 

Notwithstanding, entitlement to service connection for PTSD 
requires evidence that the claimed stressors actually 
occurred. With regard to the validity of the averred 
stressor(s), the evidence necessary to establish that the 
claimed stressors actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2007).  When a veteran is found to have engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.304(d), (f) (2006).
If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran's personnel records fail to show 
that he received any awards, medals, or decorations 
conclusively indicating combat, therefore, the Board finds 
that the veteran did not engage in combat with the enemy.  
Thus, the primary issue in this case is whether the veteran's 
reported in-service stressors can be corroborated.  The 
veteran asserts that during service, he was beat up and 
continually harassed by his first sergeant; was blamed for an 
M16 malfunction; and was gang raped while unconscious (see 
October 2004 Vet Center record).  

Corroboration of the veteran's in-service stressors is an 
adjudicatory question involving both consideration of the 
facts as presented, as well as the credibility of the 
evidence contained in the claims folder.

On review, the Board finds that the veteran's account of his 
PTSD stressors is vague as to dates and details, and he has 
offered little in the way of specificity of events.  He 
states that he was continually harassed by his first sergeant 
on or about May 1970, but he does not provide many details, 
other than he believed he was harassed because of his Mexican 
heritage.  He also asserts that he was blamed for a gun 
malfunction, but he has offered no specific details, to 
include dates, and the names of the other persons involved.  
Similarly, the veteran has not provided specific details 
regarding the claimed gang rape.  

The Board also finds the veteran's stressor statements 
inconsistent.  The veteran reported being harassed by his 
first sergeant, who at times was referred to as "John" and 
another individual as "John Purnelli."  During his February 
2008 hearing, he referred to the sergeant as either "John" 
or "James," noting that it had been many years since the 
incident had occurred.  He also indicates states that he 
reported the harassment to "JAG," but his service personnel 
records do not contain any harassment complaints.  The 
veteran also contends that he was transferred to the Air 
Force after he reported the harassment to "JAG," however, 
his service personnel records only reflect that he served in 
the Army.

Based on the foregoing discussion, the Board finds that there 
is no basis on which to conduct a search, given the vague and 
inconsistent statements by the veteran.  As such, the Board 
finds that the stressors cannot be verified based on the 
veteran's information.

The veteran is competent to report what he has observed, 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

The competent medical evidence does not satisfy the first 
element of a successful PTSD claim.  The preponderance of the 
evidence is against a finding that the veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, and 
as such, there is no medical evidence of a link between 
current symptomatology and the claimed in-service stressors.   
While some treatment records reflect that the veteran has 
symptoms of PTSD or a diagnosis of "rule out PTSD," the 
record contains no diagnosis of PTSD attributable to the 
claimed in-service stressors.  Without a verified stressor, 
the assessments of PTSD symptoms or "rule out PTSD"  have 
no probative value.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).  
Thus, the record contains no diagnosis of PTSD that is 
related to the veteran's claimed non-combat stressors.

The Board also observes that the veteran's service medical 
records are completely negative for any findings, symptoms, 
complaints, or diagnoses attributable to PTSD.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
an acquired psychiatric disability.  Although the veteran is 
currently diagnosed with a psychiatric disability (other than 
PTSD), there is no true indication that such disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Given that the service medical records are 
silent for psychiatric treatment, and there is no evidence of 
psychiatric treatment until decades after discharge from 
service, any opinion relating current psychiatric disability, 
other than PTSD, to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2007).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).

Further, the Board notes that, pursuant to the VCAA, a 
medical opinion should be obtained if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007); see Charles, supra.  As noted, the evidence does not 
demonstrate that the veteran meets the DSM-IV criteria for 
PTSD, therefore a medical opinion is not necessary.

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include 
PTSD, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).



ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and PTSD, is denied.



______________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


